DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 12/23/2021. Claims 1, 11-13, 15, 17 and 20 are amended. Claim 16 is cancelled. Claims 1-15 and 17-20 are currently pending.
The drawing objection has been withdrawn due to applicant’s submission of replacement drawings.
The objection of claim 16 has been withdrawn due to applicant’s cancellation of the claim.
The rejection of claims 12-16 and 18-20 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1-10 and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Pilgeram; claims 11-15 and 17-19 under 35 U.S.C. 103 as being unpatentable over Pilgeram in view of Baird; and claim 16 under 35 U.S.C. 103 as being unpatentable over Pilgeram in view of Baird and Gregoire, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pilgeram, and Pilgeram in view of Baird as discussed below.
Claim Objections
Claims 11-12, 17 and 20 are objected to because of the following informalities:  
In claim 11, line 4, the phrase “a drive shaft potion” should read “a drive shaft portion”.
In claim 12, line 2, the phrase “and distal member” should read “and the distal member”.
In claim 17, line 10, the phrase “a drive shaft potion” should read “a drive shaft portion”.
In claim 20, pg. 8, line 1, the phrase “wherein the anchor body rotates relative the distal body” should read “wherein the anchor body rotates relative to the distal body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, the claim recites “the distal body” on pg. 8, line 1. There is insufficient antecedent basis for this limitation in the claim, since a distal body has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the distal member previously introduced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pilgeram (US 2018/0235746 A1) (all references previously of record).
	Regarding claim 1, Pilgeram discloses (abstract; paras. [0056]-[0098]; figs. 18A-18E) an anchoring system, comprising: 
	a suture anchor (4200, fig. 18A) including: 
		an anchor body (fixation member 4250, para. [0094]; fig. 18A) including a threaded outer surface (fig. 18A depicts fixation member including a threaded outer surface) and an etch line (annotated fig. 18A); and 
		a distal member (eyelet 4220, fig. 18A) that is rotatable relative to the anchor body about a longitudinal suture anchor axis (fixation member may have rotational movement relative to eyelet, therefore eyelet and fixation member would be rotatable relative to each other, para. [0095]), the distal member having an aperture that traverses the distal member (aperture including throughbore 4225 and cleat 4280, para. [0094]; figs. 18A-B), the aperture including an eyelet (4225) and a slot (4280), the eyelet and the slot being sized to permit a suture to traverse the distal member (suture extends through eyelet 4220, para. [0094]), wherein a length of the slot is equal to or greater than a length of the anchor body from a proximal end of the anchor body to a proximal end of the etch line (translational 

    PNG
    media_image1.png
    602
    457
    media_image1.png
    Greyscale

Annotated Figure 18A of Pilgeram
	Regarding claim 2, Pilgeram discloses the device of claim 1. Pilgeram further discloses wherein the slot has a first slot end positioned toward the proximal end of the distal member and a second slot end positioned adjacent to the eyelet (annotated fig. 18A).
	Regarding claim 3, Pilgeram discloses the device of claim 2. Pilgeram further discloses wherein the eyelet extends from a first eyelet end adjacent to the second slot end to a second eyelet end positioned adjacent to a distal end of the distal member (annotated fig. 18A).
	Regarding claim 4, Pilgeram discloses the device of claim 3. Pilgeram further discloses wherein the slot and the eyelet are in fluid communication with each other (fig. 18A) and the first slot end is a closed end (fig. 18A depicts the first slot end being closed).
	Regarding claim 5, Pilgeram discloses the device of claim 1. Pilgeram further discloses wherein the aperture defines first and second openings in first and second sides of the distal member through which the suture can extend (aperture includes throughbore 4225 extending through first and second sides of eyelet 4220, para. [0094]; figs. 18A-18B).
	Regarding claim 6, Pilgeram discloses the device of claim 1. Pilgeram further discloses wherein a maximum dimension of the eyelet is greater than a maximum dimension of the slot (fig. 18A depicts throughbore 4225 being greater in width than cleat 4280).
	Regarding claim 7, Pilgeram discloses the device of claim 1. Pilgeram further discloses wherein the eyelet includes a transition region that permits movement of the suture from the eyelet to the slot (region between throughbore 4225 and cleat 4280, which suture travels through, para. [0094]; figs. 18A-B).
	Regarding claim 8, Pilgeram discloses the device of claim 1. Pilgeram further discloses wherein the anchor body defines a bore extending from a proximal end of the anchor body to a distal end of the anchor body (fixation member 4250 is cannulated, para. [0094]), wherein the bore defines a stop surface (distal end of fixation member 4250, which functions as a stop surface due to narrowing width of cleat 4280, para. [0094]; fig. 18A).


	Regarding claim 20, Pilgeram discloses (abstract; paras. [0056]-[0098]; figs. 18A-18E) a method for securing a suture to a bore, comprising: 
	passing a suture through soft tissue of a patient and through an eyelet of a suture anchor (filament F positioned distal to suture 4237 and bores 4226 to tension attached soft tissue with bone, paras. [0091], [0095] and [0103]; figs. 20A-20C), the suture anchor including: 
		an anchor body (fixation member 4250, para. [0094]; fig. 18A) and a distal member (eyelet 4220, fig. 18A) that is rotatable relative to the anchor body about a longitudinal suture anchor axis (fixation member may have rotational movement relative to eyelet, therefore eyelet and fixation member would be rotatable relative to each other, para. [0095]), the anchor body including a threaded outer surface (fig. 18A depicts fixation member including a threaded outer surface) and an etch line (annotated fig. 18A), the distal member including an aperture (aperture including throughbore 4225 and cleat 4280, para. [0094]; figs. 18A-B) including the eyelet (4225) and a slot (4280), wherein a length of the slot is equal to or greater than a length of the anchor body from a proximal end of the anchor body to a proximal end of the etch line (translational length including a length of the slot substantially equal to fixation length, which is depicted as the length of fixation member 4250 and including etch line, para. [0098]; annotated fig. 18A); 
	positioning the suture anchor at a bore (implant 4200 inserted into bonehole, para. [0095]) so that a portion of the suture distally past the distal end of the anchor body is located at or near a bottom of the bore while the anchor body is above the bore (implant inserted up to beginning of fixation member 4250, para. [0095]; figs. 20A-20C); 
	advancing the suture anchor until a portion of the anchor body is within the bore such that the etch line is at or below a proximal end of the bore (implant inserted up to beginning of fixation length, which one of ordinary skill would’ve understood to include etch line as depicted in annotated fig. 18A, para. [0095]; figs. 20A-20C); 

	rotating the anchor body via a handle (fixation member 4250 rotated using inserter 4260, para. [0095]) to advance the suture anchor into the bore to secure the suture (paras. [0095]-[0098]), wherein the anchor body rotates relative the distal body such that, as the anchor body rotates, a rotational position of the distal member is maintained during insertion (fixation member has rotational movement relative to eyelet, such that fixation member would rotate relative to eyelet 4220, which would maintain its position, para. [0095]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgeram.
	Regarding claim 9, Pilgeram discloses the device of claim 8. 

	However, with respect to the cited embodiment, Pilgeram fails to disclose the coupling portion configured to be received within the bore of the anchor body.
	However, in a separate embodiment, Pilgeram teaches (para. [0101]; figs. 21A-B), in the same field of endeavor, a combined implant including an anchor body (fixation member 4450) and a distal member (eyelet 4420), wherein the distal member includes a suture body portion (throughbore 4425) and a coupling portion (proximal end of eyelet 4420), the coupling portion configured to be received within a bore of the anchor body (para. [0101]; fig. 21B), for the purpose of providing an engagement feature between the fixation member and eyelet separate from the insertion member (paras. [0101]-[0102]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilgeram’s device to include engagement features as claimed, as taught in a separate embodiment of Pilgeram, in order to provide an engagement feature between the fixation member and eyelet separate from the insertion member.
	Regarding claim 10, Pilgeram (as modified) teaches the device of claim 9. Pilgeram (as modified) further discloses wherein the distal member includes a blind bore extending from the coupling portion and terminating within the suture body portion (transverse bores 4226 extend through coupling portion and terminate on proximal end of throughbore 4225 as depicted in figs. 18A-B).
Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgeram in view of Baird (US 2013/0103083 A1).
	Regarding claim 11, Pilgeram discloses the device of claim 1.

	However, Pilgeram fails to disclose the drive shaft portion including a cannulated outer shaft, the cannulated outer shaft configured to engage the proximal end of the anchor body for driving the suture anchor into a bore; and a suture pulley shaft portion, including: an inner shaft slidably received in the cannulated outer shaft, wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft such that, when the cannulated outer shaft is engaging the proximal end of the anchor body, the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft.
	Baird teaches (paras. [0048]-[0060]; figs. 7-25), in the same field of endeavor, an implant delivery device (insertion system 30, para. [0048]) for an anchoring system including a suture anchor (10) and a drive shaft potion (suture pulley rod 32 and insertion tube 36, para. [0048]; fig. 7), the drive shaft portion including a cannulated outer shaft (insertion tube 36 includes lumen for suture pulley rod 32 and therefore cannulated, para. [0057]), the cannulated outer shaft configured to engage a proximal end of the anchor body for driving the suture anchor into a bore (insertion force directed into insertion tube 36 until anchor 10 rests below surface of bone, para. [0058]); and a suture pulley shaft portion (suture pulley rod 32), including: an inner shaft slidably received in the cannulated outer shaft (suture pulley rod 32 pulled into insertion tube 36 and therefore slidable, paras. [0052] and [0057]), wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft (fig. 7 depicts suture pulley rod 32 extendable distally past insertion tube 36, para. [0052]) such that, when the cannulated outer shaft is engaging the proximal end of the anchor body (insertion tube 36 engages proximal end of anchor 10 as depicted in figs. 14-19; para. [0058]), the distal end of the inner shaft is 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pilgeram with the delivery device including the drive shaft portion and suture pulley shaft portion as claimed, as taught by Baird, in order to provide support to the anchor during deployment by exposing the suture cleat, thus allowing the suture to pull into the proper position during final insertion.
	Pilgeram (as modified) further teaches the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft (suture pulley rod 32 extends to distal tip of anchor body, therefore one of ordinary skill would’ve understood suture pulley rod 32 to extend to distal tip of implant 4200 as disclosed in Pilgeram, therefore extending through cannulated fixation member 4250 to engage eyelet 4220 to rotationally lock eyelet 4220 as discussed above, para. [0052] of Baird, figs. 18A-18B of Pilgeram).
	Regarding claim 12, Pilgeram (as modified) teaches the device of claim 11. 
	However, with respect to the cited embodiment, Pilgeram (as modified) fails to teach wherein, when the suture is tensioned, the tension rotationally locks the inner shaft and distal member relative to the cannulated outer shaft and the anchor body.
	However, in a separate embodiment, Pilgeram teaches (paras. [0101]-[0103]; figs. 21A-21B), in the same field of endeavor, a delivery device for an implant, the implant including an anchor body 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilgeram’s (as modified) device to include the distal member being rotationally locked, as taught in a separate embodiment of Pilgeram, in order to minimize risk of suture winding around the fixation member.
	Pilgeram (as modified) further teaches the tension rotationally locks the inner shaft and distal member relative to the cannulated outer shaft and the anchor body (insertion tube 36 contacts proximal end of anchor body, therefore suture pulley rod 32 extending through fixation member 4250 would be rotationally locked relative to both insertion tube 36 and fixation member 4250, figs. 18A-B of Pilgeram, fig. 27 of Baird).
	Regarding claim 13, Pilgeram (as modified) teaches the device of claim 11. Pilgeram (as modified) further teaches wherein the inner shaft includes a fork on the distal end of the inner shaft (suture cleat retainers 34, para. [0048]; fig. 7 of Baird).
	Regarding claim 14, Pilgeram (as modified) teaches the device of claim 13. Pilgeram (as modified) further teaches wherein the fork is a two-pronged fork (fig. 7 of Baird).
	Regarding claim 15, Pilgeram (as modified) teaches the device of claim 11. Pilgeram (as modified) further teaches wherein the anchoring system is configured so that the suture is at a proper location to be tensioned when the distal end of the inner shaft is on a bottom surface of the bore and holding the suture at a distal position of the bore (implant 4200 placed within bonehole such that 


	Regarding claim 17, Pilgeram discloses (abstract; paras. [0056]-[0098]; figs. 18A-18E) an anchoring system, comprising: 
	a suture anchor (4200, fig. 18A) including: 
		an anchor body (fixation member 4250, para. [0094]; fig. 18A) and a distal member (eyelet 4220, fig. 18A) that is rotatable relative to the anchor body about a longitudinal suture anchor axis (fixation member may have rotational movement relative to eyelet, therefore eyelet and fixation member would be rotatable relative to each other, para. [0095]), the anchor body including a threaded outer surface (fig. 18A depicts fixation member including a threaded outer surface) and an etch line (annotated fig. 18A), the distal member having an aperture that traverses the distal member (aperture including throughbore 4225 and cleat 4280, para. [0094]; figs. 18A-B), the aperture including a slot (4280) and an eyelet (4225), wherein a length of the slot is equal to or greater than a length of the anchor body from a proximal end of the anchor body to a proximal end of the etch line (translational length including a length of the slot substantially equal to fixation length, which is depicted as the length of fixation member 4250 and including etch line, para. [0098]; annotated fig. 18A); and 
	an implant delivery device (inserter 4260, para. [0094]), including: 
		a handle portion (handle of inserter, para. [0094]); 
		a drive shaft potion (4060, figs. 18A-B).
	However, Pilgeram fails to disclose a cannulated outer shaft, the cannulated outer shaft configured to engage the proximal end of the anchor body for driving the suture anchor into a bore; and a suture pulley shaft portion, including: an inner shaft slidably received in the cannulated outer shaft, 
	Baird teaches (paras. [0048]-[0060]; figs. 7-25), in the same field of endeavor, an implant delivery device (insertion system 30, para. [0048]) for an anchoring system including a suture anchor (10) and a drive shaft potion (suture pulley rod 32 and insertion tube 36, para. [0048]; fig. 7), the drive shaft portion including a cannulated outer shaft (insertion tube 36 includes lumen for suture pulley rod 32 and therefore cannulated, para. [0057]), the cannulated outer shaft configured to engage a proximal end of the anchor body for driving the suture anchor into a bore (insertion force directed into insertion tube 36 until anchor 10 rests below surface of bone, para. [0058]); and a suture pulley shaft portion (suture pulley rod 32), including: an inner shaft slidably received in the cannulated outer shaft (suture pulley rod 32 pulled into insertion tube 36 and therefore slidable, paras. [0052] and [0057]), wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft (fig. 7 depicts suture pulley rod 32 extendable distally past insertion tube 36, para. [0052]) such that, when the cannulated outer shaft is engaging the proximal end of the anchor body (insertion tube 36 engaged proximal end of anchor 10 as depicted in figs. 14-19; para. [0058]), the distal end of the inner shaft is extendable through the anchor body (inner cavity 20 of anchor 20 support suture pulley rod 32 during deployment, paras. [0050] and [0052]; figs. 27-31) to rotationally lock the anchor body to the inner shaft (rotation prevented when suture pulley rod 32 pulled proximally, therefore rotationally locking anchor 10 to suture pulley rod 32, para. [0057]), for the purpose of providing support to the anchor during deployment by exposing the suture cleat, thus allowing the suture to pull into the proper position during final insertion (paras. [0050] and [0057]).

	Pilgeram (as modified) further teaches the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft (suture pulley rod 32 extends to distal tip of anchor body, therefore one of ordinary skill would’ve understood suture pulley rod 32 to extend to distal tip of implant 4200 as disclosed in Pilgeram, therefore extending through cannulated fixation member 4250 to engage eyelet 4220 to rotationally lock eyelet 4220 as discussed above, para. [0052] of Baird, figs. 18A-18B of Pilgeram).
	Regarding claim 18, Pilgeram (as modified) teaches the device of claim 17. Pilgeram further discloses wherein the anchor body defines a bore extending from a proximal end of the anchor body to a distal end of the anchor body (fixation member 4250 is cannulated, para. [0094]), a portion of the bore having an anti-rotational shape (shape of cannulation, which receives transfer of rotational force from shaft of inserter and therefore has an anti-rotational shape, which is consistent with applicant’s spec., see para. [0062] of the instant spec., para. [0095]; figs. 18A-18B of Pilgeram).
	Regarding claim 19, Pilgeram (as modified) teaches the device of claim 17. 
	However, with respect to the cited embodiment, Pilgeram (as modified) fails to teach wherein the cannulated outer shaft includes a shoulder and an anti-rotational feature extending from the shoulder at a distal end, the anti-rotational feature matching the anti-rotational shape of the bore of the anchor body to rotationally lock the anchor body to the cannulated outer shaft, and wherein the shoulder is configured to engage a proximal end of the anchor body.

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilgeram’s (as modified) device to include the cannulated outer shaft including anti-rotation features matching the anti-rotational shape of the bore of the anchor as claimed, as taught in a separate embodiment of Pilgeram, in order to provide the same orientation between the delivery device and the anchor such that the anchor is rotationally locked relative to the delivery device during impaction into the bone when desired, improving overall system strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771